Title: From George Washington to George Richards Minot, 28 August 1788
From: Washington, George
To: Minot, George Richards

 

Sir,
Mount Vernon August 28th 1788

Your favor of the 7th of this Month has been duly received; and I lose no time before I acknowledge the obligations under which you have placed me, by offering the copy of your History as a present. Aside of the honorable testimoney of my friend Genl Lincoln, the intrinsic merit of the work (so far as I am able to form a Judgement from its perspicuity & impartiality) carries a sufficient recommendation.
The series of events which followed from the conclusion of the War, forms a link of no ordinary magnitude, in the chain of the American Annals. That portion of domestic History, which you have selected for your narrative, deserved particularly to be discussed and set in its proper poi[n]t of light, while materials for the purpose were attainable. Nor was it unbecoming or unimportant to enlighten the Europeans, who seem to have been extremely ingnorant with regard to these transactions. While I comprehend fully the difficulty of stating facts on the spot, amidst the living actors and recent animosities, I approve the more cordially that candor with which you appear to have done it.
I will only add that I always feel a singular satisfaction in discovering proofs of talents and patriotism, in those who are soon to take the parts of the generation, which is now hastening to leave the stage—and that, with wishes for your prosperity, I remain, Sir Your most obedt & very humble Servant

Go. Washington

